579 F.2d 46
Rudolph HUDSON et al., Plaintiffs-Appellants,v.James A. RHODES et al., Defendants-Appellees.
No. 77-3019.
United States Court of Appeals,Sixth Circuit.
Argued June 22, 1978.Decided July 31, 1978.

Appeal from the United States District Court for the Southern District of Ohio; Don J. Young, Judge.
Louis A. Jacobs, Stanley K. Laughlin, Jr., Jerome D. Catanzaro, Clyde Ellis, Columbus, Ohio, for plaintiffs-appellants.
William J. Brown, Atty. Gen. of Ohio, Michael R. Grove, Earl M. Manz, Columbus, Ohio, for defendants-appellees.
Before PHILLIPS, Chief Judge, and WEICK and LIVELY, Circuit Judges.
PER CURIAM.


1
Three male inmates of Ohio prisons and two women engaged to marry inmates filed this suit pursuant to 42 U.S.C. § 1983 seeking to enjoin enforcement of an unwritten policy of the Ohio Department of Rehabilitation and Corrections which forbids the marriage of incarcerated persons.  District Judge Don J. Young dismissed the action and plaintiffs appeal.


2
We affirm on authority of Johnson v. Rockefeller, 365 F.Supp. 377 (S.D.N.Y.1973), Aff'd sub nom.  (without opinion) Butler v. Wilson, Governor of New York, 415 U.S. 953, 94 S.Ct. 1479, 39 L.Ed.2d 569 (1974); See also Polmaskitch v. United States, 436 F.Supp. 527 (W.D.Okl.1977).


3
Affirmed.